Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      24-JUN-2022
                                                      09:58 AM
                                                      Dkt. 13 ORD


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                 NATHAN W.S. CHOI, (HI bar #7265),
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 21-0283)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the June 16, 2022 response and

 motion for oral argument, filed by counsel for Respondent

 Attorney Nathan W.S. Choi, to this court’s May 18, 2022 Notice

 and Order, issued pursuant to Rule 2.15 of the Rules of the

 Supreme Court of the State of Hawai#i (RSCH), and the record in

 this matter, we note that, on November 12, 2021 Respondent Choi

 admitted he was aware of the allegations against him in

 Washington State, stated that he voluntarily chose to permanently

 resign from the Washington State bar rather than contest those

 allegations, and agreed to seek to resign permanently from the
practice of law in all other states and jurisdictions in which he

was admitted.   We note that one of those jurisdictions in which

Respondent Choi is currently licensed is the State of Hawai#i,

and further note Respondent Choi’s current efforts to

collaterally attack the effect of his Washington State

resignation rather than to seek to resign his Hawai#i license,

efforts which are contrary to the steps he agreed to undertake in

the November 17, 2021 Notice of Resignation in Lieu of

Discipline.   We note that a resignation in lieu of discipline in

Washington State, pursuant to Rule 9.3(b)(8) of the Washington

State Rules for Enforcement of Lawyer Conduct (ELC), subjects the

attorney to all restrictions that apply to a disbarred lawyer,

and that Choi acknowledged, pursuant to ELC Rule 9.3(b)(4)(D),

that his resignation could be treated as a disbarment in this

jurisdiction, and so conclude his resignation is equivalent to a

disbarment for disciplinary purposes, and further conclude that

the allegations against Respondent Choi, if established, would

warrant similar discipline in this jurisdiction.   Finally, we

acknowlege the motion filed June 20, 2022 by the Office of

Disciplinary Counsel, seeking leave to file a reply memorandum if

this court concluded further proceedings in this jurisdiction

were warranted.   Therefore,

          IT IS HEREBY ORDERED that the motion for further

proceedings, including oral argument, is denied.


                                 2
          IT IS FURTHER ORDERED that Respondent Choi is

reciprocally disbarred in this jurisdiction, effective 30 days

after the entry date of this order.

          IT IS FURTHER ORDERED that ODC’s motion for leave to

file a reply memorandum is denied as moot.

          DATED: Honolulu, Hawai#i, June 24, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                3